DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Non-elected claims 2-6, 8, and 10-13 remain withdrawn from further consideration.  Note Applicant’s election without traverse of Species VIII, Figures 9, Claims 1, 7, 9 and 14, without traverse, in the reply filed May 17, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the limitation “an integrally formed main body member” in line 2.  This limitation is not supported by the originally filed disclosure.  As such, this limitation represents new matter in the application.  Likewise, note line 3 of independent claim 9.  Dependent claims 7 and 14 are rejected as each depends from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20130004961U.
Note a stand assist stool comprising: an integrally formed main body member (10) having a front side (front surface of 10), a rear side (rear surface of 10), and right (right lateral surface of 10) and left (left lateral surface of 10) sides, a base member (11) and an inclined platform (20) disposed above the base member, and further including at least one indentation (see Figures 1-5) on a rear side thereof.  Also, note that dictionary.com defines “integral” as follows:
1. “of, relating to, or belonging as a part of the whole; constituent or component: integral parts”.
2. “necessary to the completeness of the whole: This point is integral to his plan”.
3. “consisting or composed of parts that together constitute a whole”.
4. “entire; complete; whole: the integral works of a writer”.
The assembly of KR20130004961U necessarily meets these definitions.
Regarding claim 7, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 6, note an angle of approximately 14º.

Claims 1 and 7, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR200487119Y1.
Note a stand assist stool comprising: an integrally formed main body member (11) having a front side (front surface of 11), a rear side (rear surface of 11), and right (right lateral surface of 11) and left (left lateral surface of 11) sides, a base member (lowermost surface of 10) and an inclined platform (14) disposed above the base member, and further including at least one indentation (see Figures 4 and 6) on a rear side thereof.  Also note that KR200487119Y1 discloses “the lid 14 may be hinged to the pedestal body 11”.  See lines 17 to 18 on page 3 of the translation.  Also, note that dictionary.com defines “integral” as follows:
1. “of, relating to, or belonging as a part of the whole; constituent or component: integral parts”.
2. “necessary to the completeness of the whole: This point is integral to his plan”.
3. “consisting or composed of parts that together constitute a whole”.
4. “entire; complete; whole: the integral works of a writer”.
The assembly of KR200487119Y1 necessarily meets these definitions.

Regarding claim 7, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 6, note angle A of 5º to 15º.

Claims 1 and 7, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nethercott (20190150682A1).
Note a stand assist stool comprising: an integrally (see lines 1 to 2 in the 1st column on page 3) formed main body member (210, 210, 204) having a front side (204), a rear side (rear surfaces of 210, 210, 206, 202), and right (right lateral surface 210) and left (left lateral surface 210) sides, a base member (lowermost horizontal surface of 210, 210, 204) and an inclined platform (202) disposed above the base member, and further including at least one indentation (206) on a rear side thereof.  
Regarding claim 7, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 11, note an angle of approximately 7º.

Claims 1 and 7, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (D677478).
Note a stand assist stool comprising: an integrally formed main body member (see Figure 1) having a front side (see Figure 3), a rear side (see Figure 4), and right (see Figure 2) and left (opposite to Figure 2) sides, a base member (lower lip member as seen in Figures 1, 2, 5 and 6) and an inclined platform (topmost surface, which is explicitly shown as inclined in Figures 2 and 3) disposed above the base member, and further including at least one indentation (see Figures 1, 4, 5 and 6) on a rear side thereof.  Also, note that dictionary.com defines “integral” as follows:
1. “of, relating to, or belonging as a part of the whole; constituent or component: integral parts”.
2. “necessary to the completeness of the whole: This point is integral to his plan”.
3. “consisting or composed of parts that together constitute a whole”.
4. “entire; complete; whole: the integral works of a writer”.
The assembly of KR20130004961U necessarily meets these definitions.
Regarding claim 7, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 2, note an angle of approximately 4º.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 14, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over KR200487119Y1.
KR200487119Y1 shows all claimed structural features of the instant invention.  Note as described in the rejection above.  KR200487119Y1 lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of KR200487119Y1 by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a seat (e.g. a toilet).

Claims 9 and 14, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Nethercott (20190150682A1).
Nethercott shows all claimed structural features of the instant invention.  Note as described in the rejection above.  Nethercott lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of Nethercott by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a seat (e.g. a toilet).

Claims 9 and 14, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (D677478).
Edwards et al shows all claimed structural features of the instant invention.  Note as described in the rejection above.  Edwards et al lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of Edwards et al by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a seat (e.g. a toilet).

Response to Amendment/Arguments
Applicant’s response filed August 3, 2022 has been fully considered.  Remaining issues are described above.
In paragraph 1 on page 2 of the Remarks, Applicant argues that “neither the KR-961 reference nor the KR-119 reference discloses an integrally formed main body member, as both of those references show devices that are assembled from multiple components”.  Applicant’s statement “devices that are assembled from multiple components” is descriptive of a device being “integrally formed”.  The Examiner disagrees.  As noted above, dictionary.com defines “integral” as follows:
1. “of, relating to, or belonging as a part of the whole; constituent or component: integral parts”.
2. “necessary to the completeness of the whole: This point is integral to his plan”.
3. “consisting or composed of parts that together constitute a whole”.
4. “entire; complete; whole: the integral works of a writer”.
A device being assembled from multiple components to represent a whole is necessarily integrally formed.  Each of KR20130004961U and KR200487119Y1 provides a main body member that is “integrally formed”.
In paragraph 3 on page 2 of the Remarks, Applicant argues “Nethercott does not disclose an inclined platform as claimed by Applicant”.  The Examiner disagrees.  
In the Mark-Up I of Figure 8 below, it is clearly shown that a straight line (A) extending along the surface of platform (202) is non-parallel to a straight line (B) extending along the surface of the base member (lowermost surface of 210, 210, 204).  It is readily understood that these lines will intersect.  As can be seen, straight line (A) is inclined relative to straight line (B), or the platform is inclined relative to the base member and is therefore “an inclined platform”.


    PNG
    media_image1.png
    632
    985
    media_image1.png
    Greyscale



It can also be seen in Figure 10, which is a front elevational view of Figure 8, that the platform (202) extends away from the front of the device at an incline.
Additionally, Figure 11, which is a side elevational view of Figure 8, explicitly shows platform (202) as inclined relative to the surface of the base member.
In paragraph 3 on page 2 of the Remarks, Applicant argues that Nethercott discloses: “In the first position shown in FIG. 8, the first foot platform 202 is positioned substantially horizontal to the ground so that a user may rest their feet thereon, the first foot platform 202 having a first height from the ground”.  The Examiner notes that Nethercott does not show the ground in any of his figures.  Likewise, the ground is not recited in or represents any part of Applicant’s claimed invention.  It is readily understood that regardless of the platform’s orientation relative to the ground, the platform remains inclined relative to the base member.  This is explicitly shown throughout Nethercott’s document.
In paragraph 2 on page 3 of the Remarks, Applicant argues that “claim 1 includes elements that are not present in the cited prior art reference, and Applicant respectfully requests that the 102(b) rejection be withdrawn”.  The Examiner disagrees, as each and every element recited in claim 1 is shown in the prior art reference.
In paragraph 2 on page 3 of the Remarks, Applicant argues that “claim 7 is in condition for allowance for the reasons set forth in favor of claim 1”.  The Examiner disagrees, as each and every element recited in claim 1, as well as claim 7, is shown in the prior art reference.
In paragraph 3 on page 3 of the Remarks, Applicant provides arguments with respect to KR200487119Y1 and claims 9 and 14 that are similar to those provided above.  The Examiner’s rebuttal, as provided above, is applied with respect to these arguments.
In paragraph 3 on page 5 of the Remarks, Applicant argues that KR200487119Y1 “teaches away from having an integrally formed main body member, because the disclosed device includes a storage space for storing ‘a toilet seat, extra toothpaste, a toothbrush, a razor blade, a soap and the like’ within the inner space 15 of the pedestal main body 11”, and “that arrangement requires that the lid 14 be removable from the pedestal main body 11”.  The Examiner refers to the definition of “integral”, as provided above.  Also note that KR200487119Y1 discloses “the lid 14 may be hinged to the pedestal body 11”.  See lines 17 to 18 on page 3 of the translation.  For the above reasons, the Examiner disagrees that the prior art reference teaches away from the claimed invention.  
In paragraph 2 on page 7 of the Remarks, Applicant argues that KR200487119Y1 “could not be modified to result in Applicant’s claimed invention, as amended, because if the main body member of KR-119 were integrally formed, then that device couldn’t serve the stated purpose of providing a storage space therein”.  The Examiner disagrees.  As provided above, the device of KR200487119Y1 is integrally formed.
In paragraph 3 on page 7 of the Remarks, Applicant again argues that “Nethercott does not disclose an inclined platform”.   The Examiner disagrees, and refers to the rebuttal above.
Applicant's arguments have been fully considered but they are not persuasive for the reasons stated above.  In addition, note the new grounds of rejection based on Edwards et al (D677478).  All remaining rejections are proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jahns (D749330) shows a stool having an inclined platform for use with a toilet.  Each of Boyd (4175294), Palazzolo (20060179559), and JP2006289035 shows conventional use of a stool placed adjacent a toilet for support a user’s feet.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn						/MILTON NELSON JR/August 15, 2022                                              Primary Examiner, Art Unit 3636